Citation Nr: 0032608	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  96-23 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of injuries 
to the head, lower extremity, and body as a result of various 
Department of Veterans Affairs (VA) hospitalizations between 
1983 and 1994 under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and witness



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to March 
1982.

This appeal arises from the October 1995 rating decision of 
the North Little Rock, Arkansas, Regional Office (RO) that 
denied claims for physical and emotional abuse, for a 
laceration to the head, and for nontreatment of a laceration 
with infection of the left leg as a result of Department of 
Veterans Affairs (VA) hospitalizations between 1983 and 1994 
under the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000).  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran has been hospitalized on numerous occasions 
at VA medical facilities, including in November 1983 at a VA 
facility in Louisiana and in July 1985 at a VA facility in 
Chicago, Illinois, and he has received VA treatment since 
1983 for various medical reasons.

3.  The veteran is diagnosed with schizoaffective disorder, 
which is evaluated as totally disabling; he has been deemed 
incompetent to handle VA funds, and he has a guardian.

4.  The veteran was treated for a scratch on his left leg at 
a VA medical facility in Louisiana in November 1983 following 
a motor vehicle accident.

5.  There is no evidence of any current residual disability 
involving the left leg.  

6.  The veteran fell on the floor in July 1985 during a 
hospitalization at a VA facility in Chicago, Illinois, and he 
required sutures for a scalp laceration.

7.  There is no evidence that the veteran has any current 
disability as a result of the fall.

8.  There is no medical evidence of increase in his 
schizoaffective disorder as a result of any VA treatment.


CONCLUSION OF LAW

A claim for service connection for residuals of injuries to 
the head, lower extremity, and body as a result of various VA 
hospitalizations between 1983 and 1994 under 38 U.S.C. § 1151 
is denied.  38 U.S.C. § 1151 (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he has suffered emotional and 
physical abuse as a result of Department of Veterans Affairs 
(VA) treatment between 1983 and 1994.  Generally, he argues 
that he has been restrained against his will and given the 
wrong medication.  He contends that VA treatment has 
aggravated his emotional and psychological condition.  
Additionally, he seeks a "divorce and financial settlement" 
from VA on the grounds that some of his medications may have 
resulted in his hospitalizations and even in a 1983 motor 
vehicle accident.  Moreover, the veteran cites to several 
specific incidents of VA treatment.  Specifically, he argues 
that he suffered injuries as a result of incidents at several 
VA medical facilities.  The first incident occurred at a VA 
medical facility in Louisiana, when he sought treatment after 
a car accident; he alleges that a scratch on his left leg was 
not treated properly.  The second incident occurred at a VA 
facility in Chicago, Illinois.  He alleges that attendants 
who were assisting him allowed him to fall, resulting in 
injuries to his head.  The veteran has also alleged that 
treatment at a VA medical facility in Poplar Bluff, Missouri, 
is the subject of his present claim for benefits.  However, 
in his arguments and testimony, it is not clear what specific 
incident or incidents occurred at that facility for which the 
veteran seeks redress.  The Board must conclude that the 
veteran is referring to treatment in general at the Poplar 
Bluff VA facility.

The veteran's claim, relating to VA treatment at three VA 
facilities between 1983 and 1994, was filed under section 
1151 of title 38 of the United States Code in June 1993.  At 
the time of this particular claim, 38 U.S.C.A. § 1151 (West 
1991) provided, in pertinent part: 

Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this 
chapter and dependency and indemnity compensation 
under chapter 13 of this title  shall be awarded 
in the same manner as if such disability, 
aggravation, or death were service-connected.  
[Emphasis added.] 

(While section 1151 was subsequently amended, the amendments 
apply only to claims filed on or after October 1, 1997.  See 
Pub. L. No. 104-204 § 422(b)(1), (c), 110 Stat. 2926-27 
(1996) (found at 38 U.S.C.A. § 1151 note) (subsection (c) 
nullifying October 1, 1996, effective date set forth in 
subsection (b)(1)); see also 38 U.S.C.A. § 1151 (Supp. III 
1997); Jones v. West, 12 Vet. App 460, 463 (1999) (discussing 
amendment to section 1151).  The veteran filed his claim 
before October 1, 1997.  "Hence, the earlier version of 
section 1151 . . . is applicable to the instant case . . ."  
Jones, supra.  Thus, the veteran is not required to show an 
element of fault on the part of VA.  See Brown v. Gardner, 
513 U.S. 115, 130 (1994). 

Previously, the United States Court of Appeals for Veterans 
Claims had held that a claim under the pre-October 1, 1997, 
version of section 1151 must be well grounded under 
38 U.S.C.A. § 5107 (West 1991), and that such a claim is well 
grounded when a claimant submits: "(1) Medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of [VA] hospitalization [or] medical 
or surgical treatment . . . ; and (3) medical evidence of a 
nexus between that asserted injury . . . and the current 
disability."  Jones, 12 Vet. App. at 464.  

However, the legal landscape affecting adjudication and 
review of the veteran's claim has changed during the pendency 
of the appeal.  The veteran's claim and appeal is governed by 
recent enactments that have reinforced the obligation of the 
Department of Veterans Affairs (VA) to assist claimants.  The 
United States Congress recently revised pertinent provisions 
of title 38 of the United States Code.  Heretofore, section 
5107(a) of title 38 of the United States Code had provided 
that "a person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded" 
and that "[t]he Secretary shall assist such a claimant in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a) (West 1991).  But now, the requirement that a 
claimant submit a well grounded claim is no longer in force; 
section 5107(a) has been revised.  See Floyd D. Spence 
National Defense Authorization Act for Fiscal Year 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107) (Spence Defense Act).  Under section 1611 of the 
Spence Defense Act, the concept of a "well grounded claim" 
has been eliminated.  In addition, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (Veterans Claims Assistance Act), further nullifies 
the concept of a well grounded claim and sets forth the 
assistance that the Department of Veterans Affairs (VA) must 
provide to a claimant.  See also Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419 (2000) 
(providing for nullification of section 1611 of the Spense 
Defense Act upon enactment of Veterans Claims Assistance 
Act); 146 Cong. Rec. S9211 (daily ed. Sept. 25, 2000) 
(statement of Sen. Specter) (noting that the Veterans Claims 
Assistance Act of 2000 is designed to restore VA's duty to 
assist).  Although the legislative developments may appear 
somewhat confusing, the sum total of the recent enactments is 
that the requirement of a "well grounded claim" has been 
eliminated and VA's duty to assist has been amplified.  
Rather, under the revised section 5107, "a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary."  The recent 
enactments are applicable to all pending cases, such as the 
instant appeal.

The veteran was first admitted to a VA medical facility in 
Louisiana in July 1983 for treatment of schizoaffective 
disorder.  

In mid-November 1983, the veteran was admitted to a VA 
medical facility in Louisiana after an accident in which he 
lost control of his car and went off the side of the road and 
became submerged in a ditch under water.  The VA hospital 
summary report indicated that he complained of pain in his 
right leg and his left hand; and examination revealed 
tenderness over the left thumb and an abrasion of the right 
medial leg with associated moderate swelling.  X-rays 
indicated a fracture of the proximal phalanx of the thumb of 
the left hand.  He also had a contusion above the right eye 
and abrasions on the right leg and hip.  A cast was placed on 
his left arm.  He was instructed in corrective therapy in 
ambulation using one crutch on the right with partial weight 
bearing on the left foot and range of motion exercises.

In late November 1983, the veteran was admitted to a VA 
medical facility in Louisiana in a wheelchair, with his left 
leg elevated, swollen, and discolored.  It was noted that he 
had been in a motor vehicle accident approximately three 
weeks earlier and had a contusion and abrasion on the left 
leg.  At admission, examination revealed the left leg to be 
red, hot, swollen, and tender from the mid tibial area 
downward.  The admitting diagnosis was cellulitis of the left 
lower leg.  VA inpatient treatment notes from several days 
after the admission indicate that his leg had "opened by 
itself and oozed bloody material from wound."  The swelling 
had gone down, and the nurses put the veteran to bed and 
placed a bandage over the affected area of the left leg.  The 
next day, VA nurses cleaned the wound and applied peroxide.  
While there had been a small amount of red drainage, there 
was no bleeding or oozing noted from the area that had been 
bleeding the day before.  A heparin lock was inserted to 
administer antibiotics, and the veteran's condition was 
reported to be improving.  The Hospital summary report noted 
that he was discharged after six days, in good condition, to 
be followed on an outpatient basis in the surgery clinic.

During this period of hospitalization in late November 1983 
at the Louisiana VA medical facility, the nursing 
instructions included observing the veteran's left leg for 
less swelling and discoloration and assisting the veteran to 
increase his activities as tolerated from bed rest to a 
wheelchair and full weight bearing.  The veteran also 
underwent phleborheograph studies because of the possibility 
that he had deep venous thrombosis.  However, the studies 
were normal in both lower extremities.  

The veteran was hospitalized at a VA medical facility in 
Chicago, Illinois, in early June 1985.  At that time, he had 
a history of bipolar disorder with ongoing treatment in a VA 
mental hygiene clinic.  He was quite agitated and was 
constantly washing his face in the sink, yelled at the staff, 
and refused to sit down.  He was therefore restrained and 
given a dose of Haldol, after which he calmed down.  However, 
on the evening of the admission, the veteran fell, striking 
his head on the floor.  X-rays of his skull were negative, 
but he did suffer a superficial scalp laceration, for which 
he received eight sutures.  According to the VA hospital 
discharge summary, he did not have any mental status changes 
after this incident.  Upon requesting a discharge several 
days later, the veteran was released; although he was still 
somewhat hypomanic; he had no further psychotic symptoms, and 
he was not a danger to himself or to others.  He was asked to 
return to the VA facility to have his sutures removed ( or to 
have the sutures removed by a private physician).  

The veteran testified at a hearing before the RO in May 1994.  
At that hearing, he argued that he was given medication at VA 
medical facilities that he should not have been given, that 
some of the medication did not work on him, and that he was 
treated inhumanely at times.  However, he also testified that 
he did not remember the VA medical staff cleaning his left 
leg during his admission to the Louisiana VA medical facility 
after the November 1983 motor vehicle accident.  He also 
referred to a second hospitalization several days later when 
his left leg presented with infection problems.  He stated 
that he did not know what treatment had been given or whether 
he had been given antibiotics for the leg infection.  He 
indicated, however, that the VA medical staff allowed the leg 
infection to "burst on its own."  The veteran summarized 
that the VA medical facility should have cleaned and treated 
his left leg scratch on the first admission after the car 
accident, but that the failure to treat the leg scratch 
properly allowed the leg to become infected by swampy water 
at home.  

The veteran also testified about alleged injuries incurred at 
a VA medical facility in Chicago, Illinois.  The veteran 
stated that he went to the VA hospital only "to talk to 
somebody."  However, VA personnel restrained him, medicated 
him against his will, and placed him in a wheelchair.  After 
that, when he needed to use a bathroom, he sought the 
assistance of two attendants, who allegedly held him up from 
the wheelchair and just let him fall, causing him to hit his 
head on a bathroom fixture.  The veteran stated that the 
resulting injury required several stitches.  The veteran also 
commented that one of the problems he was facing with VA 
medical facilities was that those facilities would deal with 
him by either asking him to voluntarily admit himself for 
hospitalization or by forcing him to be admitted 
involuntarily and that those facilities would never give him 
the option of leaving the facility voluntarily.  He urges 
that this treatment is inappropriate and worsens his 
condition.

In a letter received in August 1995, the veteran explained 
that he was emotionally abused and physically harmed during 
the course of various VA medical treatment and 
hospitalizations.  He indicated that during a hospitalization 
at the Pine Bluff VA medical facility in Arkansas, he was 
restrained and injected with Haldol when he had "at no time 
. . . treatened [sic.] or attempted to injury anyone before I 
was restrained."  He indicated that a VA physician failed to 
dress and clean a scratch on his left leg and that the 
scratch became infected.  He also claimed that he was left to 
lie in his bloody clothes with broken glass on a mattress on 
the floor.  He further stated that he was subsequently 
hospitalized for treatment at the VA medical facility and 
that he was treated there decently.  He surmised that the 
scratch on his left leg was not treated and thus became 
infected "from the stagnant water in the bayou."  He wrote 
in other correspondence that a scar remained on his left leg 
at the site of the infection that he tried to cover up with a 
tattoo.  

The veteran's claim is weakened by the lack of any medical 
evidence of the presence of any current ascertainable 
disability or injury as a result of VA treatment, 
hospitalization, or examination.  According to an April 1995 
VA discharge summary report in connection with a diagnosis of 
cholelithiasis, his head was normal on physical examination, 
and his extremities had no clubbing, cyanosis, or edema.  
Although he suffers from various other conditions and 
disabilities, the most recent medical records of VA treatment 
do not reveal any disabilities or injuries referable to the 
left leg area or to the head.  

Several matters are particularly evident in the veteran's 
claim.  The veteran argues that the treatment he has received 
has been inadequate or inappropriate.  However, the veteran 
does not possess the requisite expertise to render an opinion 
as to the adequacy of medical procedures or to the need for 
unadministered medical procedures.  In Espiritu v. Derwinski, 
2 Vet. App. 492. 494 (1992), the United States Court of 
Appeals for Veterans Claims held that a layperson is 
generally not competent - in terms of expertise and knowledge 
- to render an opinion or to testify on matters requiring 
knowledge of medical principles.  Although the United States 
Congress has eliminated the concept of a well grounded claim, 
the competency of evidence is still very much in force.  
Espiritu was not decided in the context of whether a claim 
was well grounded or not.  Instead, while Espiritu was 
decided in the context of whether evidence is new and 
material to reopen a previously denied claim, its holding 
applies to the general competency of evidence.  Indeed, the 
Court cited to case law that concerns only the competence of 
a witness to provide testimony.  See Frye v. United States, 
293 F.2d 1013, 1014 (D.C. Cir. 1923); see also Fed. R. Evid. 
702 ("If scientific, technical, or other specialized 
knowledge will assist the trier of fact to understand the 
evidence or to determine a fact in issue, a witness qualified 
as an expert by knowledge, skill, experience, training, or 
education, may testify thereto in the form of an opinion or 
otherwise.").  Therefore, in light of the requirement that 
certain types of evidence can be given generally only by 
those with expertise or knowledge of medical or scientific 
principles, the veteran's opinions regarding the adequacy of 
VA treatment are not competent.

The Board also notes that there are significant concerns 
regarding the veteran's testimony on a more general level.  
The veteran is diagnosed with schizoaffective disorder, which 
has most recently (in August 1991) been evaluated as being 
100 percent disabling.  Indeed, the veteran has been deemed 
incompetent for purposes of handling VA benefits, and his VA 
benefits are administered by a guardian.  Indeed, in July 
1991, on VA examination, the veteran was diagnosed as having 
schizoaffective disorder by history, and he continued to be 
incompetent.  The examining VA psychiatrist noted, on mental 
status examination, that the veteran's thought contents 
revealed paranoid thinking and that his memory for recent and 
remote events was impaired.  This observation by a medical 
professional casts doubt as to the veteran's ability to 
recollect events accurately.  

The veteran's ability to recollect events is also brought 
into question by statements made at a timeframe that is more 
contemporaneous with some of the alleged events.  For 
instance, in April 1987, on VA psychiatric examination, the 
veteran had been encouraged to seek treatment at a VA 
facility for his schizoaffective disorder.  However, he 
indicated at that time that he was afraid of doctors and that 
he had been receiving treatment at a VA medical facility in 
Chicago, but that this treatment had not been interactive 
enough and that he had regained control by missing 
appointments.  Thus, the veteran did not indicate in April 
1987 that he had been mistreated at any VA facility.  The 
contrast between the 1987 description of treatment at the 
Chicago VA medical facility and subsequent descriptions made 
in connection with the veteran's prosecution of his claim 
raise concerns as to the accuracy of his recollections.  

The veteran himself has recognized that he has memory 
problems.  In December 1996, in connection with treatment at 
a VA mental hygiene clinic, the veteran stated that "I can't 
even remember yesterday" and that his memory was getting 
worse.  

In light of the veteran's difficulty in recollecting past 
events, the Board must assess which version of events at 
issue is more credible.  As discussed above, in June 1985 at 
the Chicago VA facility, the veteran apparently fell on the 
floor.  The VA hospital discharge summary did not mention the 
active involvement of any VA personnel in the veteran's fall 
that resulted in the need for sutures.  Considering the 
veteran's difficulty in recollecting events, the Board cannot 
conclude that the veteran's account of events is accurate.  
Indeed, various VA treatment records relating to his 
schizoaffective disorder record that the veteran has suffered 
from paranoid and delusional thoughts on numerous occasions 
(for instance, in June 1988 VA mental hygiene clinic notes). 

Having discussed the various general concerns, now the Board 
turns to a discussion of the specific injuries for which the 
veteran is seeking benefits under section 1151 of title 38 of 
the United States Code.

The first injury consists of injuries to the left leg as a 
result of hospitalization in November 1983.  There is no 
evidence that the veteran currently has any disability as a 
result of VA treatment, hospitalization, or examination in 
November 1983.  The veteran has alleged that VA should have 
treated his leg differently in order to avoid an infection 
that developed subsequently.  However, the veteran states 
that the infection occurred after he was discharged from the 
hospital and that he then sought treatment.  Indeed, the 
veteran has indicated at one point that he was treated with 
care after the infection had developed.  Moreover, the 
veteran lacks the medical expertise to ascribe his infection 
to one course of treatment or to the lack of a course of 
treatment.  See Espiritu, 2 Vet. App. at 494.

The second injury consists of the scalp laceration incurred 
in July 1985 during hospitalization in Chicago.  The 
veteran's recollection of events is different from the 
recitation of events appearing in a contemporaneously 
recorded document obtained from the Chicago VA medical 
facility.  Whereas the veteran states that two VA attendants 
released him physically and allowed him to fall and strike 
his head, the VA treatment record does not support that 
version of events.  Having found that the veteran's 
recollection of events is generally problematic, the Board 
finds the contemporaneous record of events to be a more 
accurate account of the events in question.  Moreover, there 
is no evidence that the veteran currently has any disability 
resulting from the scalp laceration which was treated with 
sutures.  The comprehensive treatment and examination records 
relating to the veteran in the years since the incident at 
the Chicago do not reveal any residual disability or problems 
referable to the 1985 fall during his hospitalization.

The other basis for the veteran's claim is his argument that 
VA treatment has worsened his psychiatric disability.  
However, the veteran has not presented competent evidence to 
support this claim, as is required under the revised version 
of 38 U.S.C. § 5107.  See Espiritu, 2 Vet. App. at 494.  

One of the bases for the veteran's claim is what appears to 
be his frustration with the method in which he is treated at 
VA facilities.  Specifically, when he seeks treatment, he 
does not wish to be admitted for treatment against his will, 
but would prefer to be allowed to leave if he so desires.  
Nevertheless, despite the veteran's frustration, his claim 
must be limited to the inquiry that is posed under 
38 U.S.C.A. § 1151, which is whether the he "suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment . . . or as a 
result of having submitted to an examination under any such 
law, and not the result of such veteran's own willful 
misconduct," and whether "such injury or aggravation 
results in additional disability to or the death of such 
veteran."  In the case of the veteran's claim, the evidence 
does not support a finding that he suffered injury as a 
result of VA hospitalization or treatment that resulted in 
additional disability to him.  

The Board finally notes that VA has attempted to assist the 
veteran as fully as possible in the adjudication of his 
claim.  All of the available records of VA treatment have 
been obtained.; all documentary evidence identified by the 
veteran has been obtained; and all required notice has been 
provided the veteran and his representative.  Thus, the Board 
further finds that the VA has fully complied with the new 
duty to assist and notice requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  Therefore, the veteran has not been prejudiced by 
the Board's decision to review of this claim on the merits 
rather than return it to the RO for review due to the change 
in law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for residuals of injuries to the head, 
lower extremity, and body as a result of various VA 
hospitalizations between 1983 and 1994 under 38 U.S.C. § 1151 
is denied.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


